      Case: 4:19-cv-00089-NBB-JMV Doc #: 26 Filed: 10/29/20 1 of 1 PageID #: 106


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

 GIANNNA WILLIAMS                                                                        PLAINTIFF

 V.                                               CIVIL ACTION NO. 4:19-CV-00089-NBB-JMV

 CITY OF GREENWOOD et al.                                                             DEFENDANTS

                                               ORDER

       This matter is before the court consistent with the court’s order [25] staying this case

pending the resolution of a related criminal case in the state courts. Counsel has notified the court

that that case has been closed. Therefore, the stay should be lifted.

       IT IS THEREFORE ORDERED that the stay of this case is hereby lifted, and a case

management conference will be set by further notice.

         SO ORDERED, this the 29th day of October, 2020.


                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
